DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes the language “according to the present invention” and “for example”.  Correction is required.  See MPEP § 608.01(b). 

Claim Objections
Claims 3, 4, and 7-14 are objected to because of the following informalities: The claims include the passage “in filling protocol.” This should be “in a filling protocol.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 includes the recitation of “a pipe communicating a filling hose.” It is not understood what Applicant is attempting to describe and claim.
Claim 1 recites the limitation "the hydrogen storage container" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2-4 and 9-12 inherit the same infirmity. 
Claims 1-4 and 9-11 include recitations of functions of a control unit. It has been held “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc. 909 F2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Cir. 1990), see MPEP 2114. 
Claims 1, 2, 5 and 6 recite the limitation of “threshold value.” However, “threshold value” is not defined in the application in any meaningful way, such as in terms of a percentage, a range, or a numerical value. Therefore, “threshold value” is considered vague and indefinite. Dependent claims 3-4 and 7-14 inherit the same infirmity.  
Claims 3, 4, 9, 10 and 11 include the limitation “approaches.” However, “approaches” is not defined in the application in any meaningful way, such as in terms of a percentage, a range, or a numerical value. Therefore, “approaches” is considered vague and indefinite.  
Claim 5 includes the passage “a pipe communicating a filling hose.” It is not understood what Applicant is attempting to describe and claim.
Claims 7, 8, 12, 13 and 14 include the limitation “close to.” However, “close to” is not defined in the instant application in any meaningful way, such as in terms of a percentage, a range, or a numerical value. Therefore, “close to” is considered vague and indefinite. 
Claim 8 recites the limitation of “the lower limit” in line 5. There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation of “the filling protocol” in line 5. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0209282 (Satou).  
Re. claim 1: Insofar as the claim is understood, Satou discloses a filling apparatus comprising: a plurality of hydrogen storage containers (60); a pipe (2) communicating a filling hose (11) and the hydrogen storage containers; a flow rate adjusting valve (4) interposed in the pipe; and a control unit (30), wherein said control unit has a function of adjusting a threshold value for switching the hydrogen storage container communicating with the filling hose to another hydrogen storage container, and a function of adjusting valve opening degree of the flow rate adjusting valve.  
Re. claim 2: Insofar as the claim is understood, Saitou inherently discloses wherein said control unit has a function of lowering the threshold value to delay a timing when a pressure in the hydrogen storage container becomes equal to the threshold value.  
Re. claim 3: Insofar as the claim is understood, Satou discloses wherein said control unit (30) has functions of comparing a discharge pressure with an upper limit value in filling protocol and reducing valve opening degree of the flow rate adjusting valve when the discharge pressure approaches the upper limit value in the filling protocol ([0092]).  
Re. claim 4: Insofar as the claim is understood, Satou discloses wherein the control unit (30) has functions of comparing a discharge pressure with a lower limit value in filling protocol and increasing valve opening degree of the flow rate adjusting valve when the discharge pressure approaches the lower limit value in the filling protocol ([0092]).  
Re. claim 9: Insofar as the claim is understood, Satao discloses wherein said control unit (30) has functions of comparing a discharge pressure with an upper limit value in filling protocol and reducing valve opening degree of the flow rate adjusting valve when the discharge pressure approaches the upper limit value in the filling protocol ([0092]).  
Re. claim 10: Insofar as the claim is understood, Satao discloses wherein the control unit (30) has functions of comparing a discharge pressure with a lower limit value in filling protocol and increasing valve opening degree of the flow rate adjusting valve when the discharge pressure approaches the lower limit value in the filling protocol ([0092]).  
Re. claim 11: Insofar as the claim is understood, Satao discloses wherein the control unit (30) has functions of comparing a discharge pressure with a lower limit value in filling protocol and increasing valve opening degree of the flow rate adjusting valve when the discharge pressure approaches the lower limit value in the filling protocol ([0092]).  
Re. claim 5: Insofar as the claim is understood, Satou discloses a filling method with a filling apparatus including: a plurality of hydrogen storage containers (60); a pipe (2) communicating a filling hose (11) and the hydrogen storage containers; a flow rate adjusting valve (4) interposed in the pipe; and a control unit (30), wherein said control unit has a function of adjusting a threshold value for switching the hydrogen storage container communicating with the filling hose to another hydrogen storage container, and a function of adjusting valve opening degree of the flow rate adjusting valve.  
Re. claim 6: Insofar as the claim is understood, Satao inherently discloses the step of decreasing the threshold value to delay a timing at which a pressure in the hydrogen storage container becomes equal to the threshold value ([0092]).  
Re. claim 7: Insofar as the claim is understood, Satao inherently discloses the steps of comparing a discharge pressure with an upper limit in filling protocol, and decreasing the valve opening of the flow rate adjusting valve when the discharge pressure is close to the upper limit in the filling protocol ([0092]).  
Re. claim 8: Insofar as the claim is understood, Satao inherently discloses the steps of comparing a discharge pressure with a lower limit in filling protocol, and increasing the valve opening of the flow rate adjusting valve when the discharge pressure is close to the lower limit in the filling protocol.
Re. claim 12: Insofar as the claim is understood, Satao inherently discloses the steps of comparing a discharge pressure with an upper limit in filling protocol, and decreasing the valve opening of the flow rate adjusting valve when the discharge pressure is close to the upper limit in the filling protocol.  
Re. claim 13: Insofar as the claim is understood, Satao inherently discloses the steps of comparing a discharge pressure with a lower limit in filling protocol, and increasing the valve opening of the flow rate adjusting valve when the discharge pressure is close to the lower limit in the filling protocol.  
Re. claim 14: Insofar as the claim is understood, Satao inherently discloses the steps of comparing a discharge pressure with a lower limit in filling protocol, and increasing the valve opening of the flow rate adjusting valve when the discharge pressure is close to the lower limit in the filling protocol.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 9,016,329 (Mori), which discloses a gas filling system. 
2.) U.S. Patent No. 10,443,784 (Miyoshi), which discloses  a system for controlling a gas supply unit. 
3.) U.S. Patent Application Publication No. 2016/0305611 (Handa), which discloses a fuel filling system. 
4.) U.S. Patent Application Publication No. 2019/0184847 (Mathison), which discloses a dispensing system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753